Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



Claim 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No.  10,959,788.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 7-9, 13, 14, 15, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda US 2016/0135914.


Regarding claim 2, Isoda teach a surgical system for selective connection to a robotic arm comprising: 
an instrument drive unit including (Fig. 1): 
	a first actuator (Fig. 1, item 201); 
first elongate member (Fig. 1, item 207) operatively coupled to the first actuator (Fig. 1, item 201) such that actuation of the first actuator rotates the first elongate member (Fig. 1, item 201) about a first longitudinal axis of the first elongate member; (See Fig. 1 and 17)
a first sleeve (Fig. 17, item 255) disposed about the first elongate member such that rotation of the first elongate member about the first longitudinal axis translates the first sleeve along the length of the first elongate member (Para.0123); and 
		a linkage member (Fig. 1, item 209) having opposing first (Fig. 1, item 200) and second (Fig. 1, item 300) portions and pivotally supported about a pivot disposed between the first and second portions, (Para. 0056)
the first portion operatively coupled to the first sleeve such that actuation of the first actuator moves the first portion in a first direction (See Fig. 3) and the second portion in a second direction (See Fig. 4) opposite of the first direction (Para, 0066 and 0070); Note the direction of the arrows that indicates the direction of movement of the first and second portion with respect to the actuator. 
            a surgical instrument (Fig. 1, item 380) detachably coupled to the instrument drive unit (Fig. 1), the surgical instrument including: 
a driven member (Fig. 1, item 301) operatively associated with the second portion of the instrument drive unit (Para. 0056); and 


Regarding claim 3, Isoda teach the surgical system according to claim 2, wherein the instrument drive unit further includes a second elongate member (Fig. 1, item 208), item having a second sleeve (Fig. 17, item, 256) translatable along the length of the second elongate member (Fig. item 208), the second sleeve operatively associated with the second portion of the linkage member. (See Fig. 17)

Regarding claim 7, Isoda teach the surgical system according to claim 2, wherein the first elongate member includes a pulley (Fig. 7, item 243) operatively coupled to the first actuator. (Fig. 7, item 243)

Regarding claim 8, Isoda teach the surgical system according to claim 2, wherein the surgical instrument further includes a first cable (Fig. 1, item 303) having a first end coupled to the driven member of the surgical instrument and a second end operatively associated with the end effector. (Para. 0057)

Regarding claim 9, Isoda teach the surgical system according to claim 2, wherein the first actuator of the instrument drive unit is controlled by telemanipulation. (Para. 0150)



Regarding claim 14, Isoda teach a robotic surgical assembly comprising: 
a robotic arm having a mount (Fig. 23); 
an instrument drive unit mounted on the mount of the robotic arm (Para. 0013), 
the instrument drive unit including:
a plurality of actuators (Fig. 22, item 201 and 301);
a plurality of first elongate members (Fig. 22, items 207 and 208),
each first elongate member (207) of the plurality of first elongate members including a first sleeve (Fig. 17, item 255) such that rotation of the first elongate member about a longitudinal axis thereof causes axial displacement of the first sleeve on the first elongate member (Para.0123); 
a plurality of second elongate members (208), each second elongate member of the plurality of second elongate members including a second sleeve (Fig. 17, item 258) slidably supported thereon; and 
a plurality of linkage members (Fig. 17, item 301), each linkage member having opposing first and second portions and pivotally supported about a pivot  (Para. 0072….link member 209 turns downward) disposed between the first and second portions that are axially aligned, the first portion operatively coupled to the corresponding first sleeve such that rotation of the corresponding first elongate member of the plurality of first elongate members moves the first portion in a first direction and the second portion in a second direction opposite of the first 
a surgical instrument (item 380) detachably coupled to the instrument drive unit (Fig. 1), 
the surgical instrument including a plurality of driven members (Para. 0078), 
each driven member of the plurality of driven members operatively associated with the second portion of corresponding one of the plurality of linkage members of the instrument drive unit (Para. 0056), 
wherein translation of at least one of the plurality of driven members effects a function of the surgical instrument. (Para. 0063)

Regarding claim 15, Allen teach the robotic surgical assembly according to claim 14, wherein rotation of the first elongate member pivots (Para. 0068….link member 209 turns upward) the corresponding one of the plurality of linkage members about the pivot. (Para. 0068)

Regarding claim 18, Isoda teach. the robotic surgical assembly according to claim 14, wherein each first elongate member of the plurality of first elongate members includes a pulley (Fig. 7, item 243) operatively coupled to the first actuator, wherein actuation of the first actuator causes rotation of the first elongate member. (Para. 0090)


an instrument drive unit including: (Fig. 1)
first elongate member (Fig. 1, item 207) rotatable about a first longitudinal axis of the first elongate member; (See Fig. 1 and 17)
a first sleeve (Fig. 17, item 255) disposed about the first elongate member such that rotation of the first elongate member about the first longitudinal axis translates the first sleeve along the length of the first elongate member (Para.0123); and 
a linkage member (Fig. 1, item 209) operatively coupled to the first sleeve such that rotation of the first elongate member pivots the linkage member (Para.0056); and 
a surgical instrument (Fig. 1, item 380) detachably coupled to the instrument drive unit (Fig. 1), the surgical instrument including: 
a driven member (Fig. 1, item 301) operatively associated with the linkage member of the instrument drive unit (Para. 0056); and 
an end effector (Fig. 1, item 380) operatively coupled with the driven member such that mechanical input from the driven member effects a function of the end effector.(Para. 0069)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda US 2016/0135914 in view of Kirschenman US 2013/0172713.

Regarding claim 4, Isoda teach the surgical system according to claim 3, but do not teach wherein the second sleeve has a second camming pin, and the second portion of the linkage member defines a second slot configured to slidably receive the second camming pin of the second sleeve, whereby translation of the second sleeve causes relative movement of the second pin within the second slot.
However, Kirschenman teach wherein the second sleeve has a second camming pin (Fig. 12, item 262), and the second portion of the linkage member defines a second slot (a bore 104 therein that is configured to receive the dowel pin 102.) configured to slidably receive the second camming pin of the second sleeve, whereby translation of the second sleeve causes relative movement of the second pin within the second slot (Para. 0077, 0078)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the claimed limitations to the device of Isoda as per Kirschenman.  The motivation being that a user can remotely control the movement of sheath and/or catheter to a desired position within the patient's anatomy.



Regarding claim 6, Kirschenman teach. (New) The surgical system according to claim 5, wherein the first sleeve has a first camming pin (Fig. 12, item 261) and the first portion of the linkage member defines a first slot configured to slidably receive the first camming pin of the first sleeve, whereby translation of the first sleeve causes relative movement of the first camming pin within the first slot. (Para. 0076)

Regarding claim 10, Isoda teach the surgical system of claim 2, 
Isoda do not disclose wherein the instrument drive unit further includes a second actuator and a rotatable member operatively coupled with the second actuator, and the surgical instrument further includes a gear member configured to operatively engage the rotatable member of the instrument drive unit and the end effector for concomitant rotation with the end effector. 
However, Kirschenman disclose wherein the instrument drive unit (Fig. 2, item 60) further includes a second actuator (Fig. 3, item 68) and a rotatable member operatively coupled with the second actuator, and the surgical instrument further includes a gear member (the drive interface 62 and the rotatable members 162, 164 each comprise gears.) configured to operatively engage the rotatable member of the instrument drive unit and the end effector for concomitant rotation with the end effector. (Para. 0100)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the instrument drive unit further includes a second actuator and a rotatable member operatively coupled with the second actuator, and the 

Regarding claim 11 Isoda teach the surgical system according to claim 10, wherein the first and second actuators are independently actuatable. Note: the examiner has treated items 205 and 201 as the two actuators for this claim that are independently actuatable



Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Isoda US 2016/0135914 in view of Choi et al. KR20120090410A.

Regarding claim 12, Isoda teach the surgical system according to claim 2 but do not teach
However, Choi teach wherein the instrument drive unit is offset from a longitudinal axis defined by the robotic arm (Par. 0075-0077, Ln 620 and 626-630).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the claimed limitation to the device of Isoda as per Choi.  The motivation being that a user can remotely control the movement of sheath and/or catheter to a desired position within the patient's anatomy.

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda US 2016/0135914 in view of Allen et al. US 2016/0346049 and further in view if Kirschenman US 2013/0172713.

Regarding claim 16, Isoda and Allen teach the robotic surgical assembly according to claim 15, but they do not teach, however Kirschenman teach wherein each first sleeve is threadably mounted on the corresponding first elongate member. (Para. 0076)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the claimed limitation to the device of Isoda and Allen as per Kirschenman. The motivation being that a user can remotely control the movement of sheath and/or catheter to a desired position within the patient's anatomy.

Regarding claim 17, Kirshenman disclose the robotic surgical assembly according to claim 16, wherein the first sleeve has a first camming pin, and the first portion of the corresponding linkage member defines a first slot (Fig. 5, a bore 104 therein that is configured to receive the dowel pin 102.) configured to slidably receive the first camming pin, whereby translation of the first sleeve along the first elongate member causes relative movement of the first camming pin within the first slot. (Para. 0077, 0078)

Regarding claim 19, Kirschenman teach the robotic surgical assembly according to claim 18, wherein each second elongate member of the plurality of second elongate members includes a second sleeve (the stiffening tube 78) translatably mounted on the corresponding second elongate member, the second sleeve operatively associated with the second portion of the Note: the stiffening tube 78 is identified by the examiner as the second sleeve.

Regarding claim 20, Kirschenman teach the robotic surgical assembly according to claim 19, wherein the second sleeve has a second camming pin, (Fig.5, item 102) and the second portion of the corresponding linkage member defines a second slot (Fig. 6, item 104) configured to slidably receive the second camming pin (102), whereby translation of the second sleeve causes relative movement of the second pin within the second slot. (Para. 0078)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEVON A JOSEPH/Examiner, Art Unit 2846     


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846